Clifford F. Brown, J.,
dissenting. For the reasons stated in my dissent in Karam v. Allstate Ins. Co. (1982), 70 Ohio St. 2d 227, at 235-239 [24 O.O.3d 327], the doctrine of parental immunity which precludes an unemancipated child from maintaining a negligence action against his parent should be overruled. Overruling such an unjust parental-immunity rule would nullify any need for this court to create today, in Mauk, a child-immunity rule whereby a parent is precluded from maintaining a negligence action against his unemancipated child.
Both the parental-immunity and child-immunity rules in negligence actions rest upon the same unrealistic, fictitious, mythical, absurd and nonsensical reasons that such immunity promotes family harmony by discouraging fanciful claims to the detriment of the family unit and that such “immunity prevents fraud and collusion at the expense of tactically disadvantaged insurance companies.” See Varholla v. Varholla (1978), 56 Ohio St. 2d 269, 270 [10 O.O.3d 403], and Lyons v. Lyons (1965), 2 Ohio St. 2d 243 [31 O.O.2d 504], upholding the doctrine of interspousal immunity.
No amount of glorification of the family unit and bemoaning that elimination of parental immunity would “deal another blow to those fighting the glorious battle to support the family,” and the false foundation upon which it rests, can justify this court’s continued acceptance of this useless doctrine. See Karam, supra, at 235-236 (Clifford F. Brown, J., dissenting).
This unfounded fraud and collusion rationale was discussed with approval in Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152 [23 O.O.3d 188], which *161dealt with interspousal immunity. Thereafter this court in Karam v. Allstate Ins. Co., supra, applied the same reasoning as that set forth in Bonkowsky for upholding parental immunity. Id. at 233-234.
The likelihood of fraud and collusion was unanimously rejected by this court when it declared Ohio’s Guest Statute unconstitutional in Primes v. Tyler (1975), 43 Ohio St. 2d 195 [72 O.O.2d 112). For the same reason it was rejected in Primes, supra, it should be rejected here. Bonkowsky, supra, at 156-157 (William B. Brown, J., dissenting), and at 162-163 (Clifford F. Brown, J., dissenting). There are many safeguards against fraudulent or collusive claims in our judicial framework. Among these are the extensive and detailed pretrial discovery procedures of Civ. R. 26 through 37 and the procedures of Civ. R. 56 relating to summary judgment.
Our decision today in Mauk exhibits no faith in the judicial system. It implicitly asserts that the system is paralyzed when it comes to discerning false negligence actions between a parent and a child.
I disagree with the per curiam factual statements that “of those states which have considered the issue * * * [of parental immunity], few have eliminated the doctrine entirely,” and that “[o]f the remaining states, most, including Ohio, have basically continued to adhere to the traditional rule for simple negligence torts.” These statements presumably are concerned only with negligence actions between parent and child, not with other legal actions, because only negligence actions are at issue here. Such statements in the per curiam opinion give a false impression of conflict with the majority opinion in Karam v. Allstate Ins. Co., supra, fn. 4, at 230-231, which lists twenty-eight states where the parental immunity doctrine has not been initially adopted, or if adopted, has been abrogated in whole or in part, and lists only eighteen states which continue to follow the doctrine of parental immunity.
As opposed to parental immunity for negligence actions between parent and child, the modern trend, which also prevails in Ohio, is that a minor may maintain an action for damages against his parent where the injury was intentional or resulted from willful misconduct or an evil mind, whether or not characterized as malice. Teramano v. Teramano (1966), 6 Ohio St. 2d 117, 119 [35 O.O.2d 144], relying upon Cowgill v. Boock (1950), 189 Ore. 282, 218 P. 2d 445; Annotation (1951), 19 A.L.R. 2d 405; 59 American Jurisprudence 2d (1971) 256, Parent and Child, Section 159.
Since a child in Ohio can sue the parent for damages incident to an intentional tort, and presumably vice versa (Teramano, supra), but not for an injury based on negligence, such parental immunity rule is unconstitutional based on the same reasoning declaring the Ohio Guest Statute unconstitutional in Primes, supra. Given the fact that parents and their children are denied the right to sue each other for damages based upon negligent infliction of injury, they are discriminated against as compared with parents and .their children who may sue each other for intentional infliction of injury, and áre further discriminated against in the same manner and for equally uncon*162vincing reasons as were friends denied the right to sue under the Guest Statute. Bonkowsky, supra, at 157 (William B. Brown, J., dissenting); Primes, supra, at 204-205.
Moreover, in Ohio, there are many other civil actions maintainable by a child against his parent, and vice versa, such as the right to sue to set aside a real estate conveyance, and the right to sue for compensation for services. 41 Ohio Jurisprudence 2d (1960) 380, 381, Sections 60 and 62.
This right to maintain such legal actions, and others, between parent and child further points emphatically to the discriminatory nature of our holding here in Mauk by singling out negligence actions of a parent against a child and granting immunity to the child. This discrimination against negligence actions of a parent against a child violates Section 2, Article I of the Ohio Constitution on equal protection grounds and Section 16, Article I of the Ohio Constitution which grants a remedy in due course of the law. It also violates the Fourteenth Amendment to the United States Constitution guaranteeing due process of law and equal protection, even more forcefully than the violation of these constitutional provisions by the Guest Statute condemned in Primes, supra.
Therefore, I dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.